980 So. 2d 1111 (2008)
Douglas A. FISHER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-3932.
District Court of Appeal of Florida, First District.
February 28, 2008.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Douglas A. Fisher, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
After a thorough review of the record and consideration of the issues raised in appellant's pro se amended initial brief, appellant's conviction is AFFIRMED.
ALLEN, WEBSTER, and VAN NORTWICK, JJ., concur.